Case 3:20-cv-00042-DWD Document 42 Filed 03/01/21 Page 1 of 2 Page ID #130




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RAHEEM SHAKUR,                          )
                                         )
                     Plaintiff,          )
                                         )
 vs.                                     )         Case No. 20-cv-42-DWD
                                         )
 MATTHEW SWALLS,                         )
 PENNY GEORGE,                           )
 DR. SHAH, and                           )
 B. BIRCH,                               )
                                         )
                     Defendants.         )

                             MEMORANDUM & ORDER

DUGAN, District Judge:

       This matter comes before the Court on Defendant Matthew Swalls’s amended

motion to set aside default and for leave to file an answer (Doc. 41). Plaintiff Raheem

Shakur alleges that Swalls, then the warden, was deliberately indifferent to his serious

medical needs while he was incarcerated at Vienna Correctional Center. Defendant

Swalls executed and returned a waiver of service, and his answer was due on or before

July 27, 2020. (Doc. 17). Swalls failed to answer Shakur’s complaint by the deadline, and

the Clerk of Court entered default against him on August 18, 2020. (Doc. 26).

       Swalls promptly responded to the entry of default, moving to set it aside on

September 1, 2020. (Doc. 30). On January 26, 2021, the Court denied Swalls’s motion

without prejudice, finding that while he demonstrated good cause for the default and

quick action to correct it, Swalls failed to address whether he had a meritorious defense
Case 3:20-cv-00042-DWD Document 42 Filed 03/01/21 Page 2 of 2 Page ID #131




to Shakur’s claims. Swalls has filed an amended motion correcting this omission. Plaintiff

did not respond to his motion.

       To prevail on a Rule 55(c) motion, the movant “must show (1) good cause for the

default, (2) quick action to correct it, and (3) a meritorious defense to the complaint. See

Cracco v. Vitran Exp., Inc., 559 F.3d 625, 630-631 (7th Cir. 2009)(internal quotation and

citation omitted). As the Court previously found, Swalls has shown good cause for the

default and quick action to correct it. (See Doc. 39). Swalls now adds that he has a

meritorious defense to Plaintiff’s complaint. He maintains he did not have any personal

involvement in the constitutional deprivations alleged in the complaint. Swalls also

asserts that, as a non-medical professional he was entitled to believe that Shakur’s

medical treatment was appropriate.

       To establish a meritorious defense, a party does not need to make a definitive

showing that the defense will prevail, though more than bare legal conclusions must be

provided. See Acosta v. DT & C Global Management, LLC, 874 F.3d 557, 561-562 (7th Cir.

2017). Swalls has made such a showing. Accordingly, the Court GRANTS Defendant

Matthew Swalls’s amended motion to set aside default and for leave to file an answer

(Doc. 41). The Clerk’s entry of default against Swalls is hereby SET ASIDE. Swalls is

granted leave to file his answer to Plaintiff’s complaint and shall do so instanter.

       SO ORDERED.

       Dated: March 1, 2021

                                                         ______________________________
                                                         DAVID W. DUGAN
                                                         United States District Judge
